Cite as 2014 Ark. 501

                 SUPREME COURT OF ARKANSAS
                                         No.   CV-14-12

BECKY FURNAS, Individually and as a                Opinion Delivered   December 4, 2014
Representative of all similarly situated
Taxpayers who Pay Ad Valorem School                APPEAL FROM THE PULASKI
Taxes for the Support of the Fountain Lake         COUNTY CIRCUIT COURT
School District; FOUNTAIN LAKE                     [NO. CV-2011-2321]
SCHOOL DISTRICT; AL LARSON,
individually and as a Representative of all        HONORABLE TIMOTHY DAVIS FOX,
similarly situated Taxpayers who Pay Ad            JUDGE
Valorem School Taxes for the Support of the
Eureka Springs School District; and
EUREKA SPRINGS SCHOOL DISTRICT                     REBRIEFING ORDERED

                               APPELLANTS
V.

THOMAS W. KIMBRELL; Commissioner
of the Arkansas Department of Education, in
his official capacity only; ARKANSAS
DEPARTMENT OF EDUCATION;
CHARLES ROBINSON, Treasurer of the
State of Arkansas, in his official capacity only

                                 APPELLEES


                                         PER CURIAM

       Appellants have appealed from an order of the Pulaski County Circuit Court that was

issued after prior orders had been appealed to the Arkansas Supreme Court and after the case

was remanded pursuant to our decision in Kimbrell v. McCleskey, 2012 Ark. 443, 424 S.W.3d
844. However, appellants failed to include the orders or judgments from the prior appeal in

their addendum.       Because these missing orders and judgments are essential to an

understanding of the case, we order appellants to supplement their addendum with copies of
                                     Cite as 2014 Ark. 501

these documents. See Ark. Sup. Ct. R. 4-2(a)(8) (2014). Appellants’ omission of these items

from the addendum renders appellants’ brief deficient, and we order rebriefing in this case

pursuant to Rule 4-2(b)(3). Therefore, in accordance with Rule 4-2(c)(2), we give appellants

fifteen days to submit a conforming brief by filing a supplemental addendum.

       While we have noted the above-mentioned deficiency, we encourage Appellant’s

counsel to review Rule 4-2 in its entirety as it relates to the abstract and addendum, as well

as the entire record, to ensure that no additional deficiencies are present, as any subsequent

rebriefing order may result in affirmance of the order or judgment due to noncompliance with

Rule 4-2. See Ark. Sup. Ct. R. 4-2(b)(3) (2011); see also Kirkland v. Sandlin, 2011 Ark. 106

(per curiam).

       Rebriefing ordered.

       Hatfield, Sayre & Brockett, by: Eugene G. Sayre and Christopher D. Brockett, for appellants.

       Dustin McDaniel, Att’y Gen., by: Scott P. Richardson, Sr. Ass’t Att’y Gen., for appellee.




                                                2